EXAMINER’S AMENDMENT

This Office action is a reply to the amendment filed on 6/29/2022. Currently, claims 2-12 and 14-20 are pending. Claims 1 and 13 have been cancelled. No claims have been withdrawn. No new claims have been added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

2. (Currently Amended) A joint for a structure that includes at least one rod and a plurality of cables, each cable having an outside diameter, the joint comprising:
a rod end that is affixable to the rod so that the rod has a rod centerline that passes through the rod end, the rod end including a mechanism that allows the rod end to pivot about a center point that is on the rod centerline;
a cable attachment device that is couplable to each of the plurality of cables and that is coupled to the rod end, the cable attachment device configured to hold each of the plurality of cables coupled thereto in a relationship to the rod end so that each of the plurality of cables has a cable centerline that intersects the center point so as to minimize any moments from the rod or the cables on the joint,
wherein the cable attachment device comprises:
a plurality of wing members in which each wing member corresponds to a different one of the plurality of cables;
a first plate that engages each of the wing members so as to hold each wing member in a fixed radial position;
a second plate, disposed below the first plate, that holds the rod end in a fixed relationship thereto;
Application No. 16/065,613Amendment dated 06/29/2022Reply to Office Action dated 05/13/2022Page 3 of 10a third plate, disposed below the second plate opposite the first plate, that is attached to the first plate so as to secure the rod end, the second plate, the first plate and each of the plurality of wing members in a fixed spatial relationship; and
a plurality of cable attachment arms, each configured to attach a different one of the plurality of cables to a corresponding wing member,
wherein each wing member has a dimension so that when a cable attached thereto is under tension  the corresponding cable centerline intersects the center point.

3 [[2]]. (Currently Amended) The joint of Claim 2, wherein the rod end comprises
(a) a rod holding member that is affixed to the rod, the rod holding member including a portion that defines a circular hole passing therethrough;
(b) a bearing member held in the circular hole by the rod holding member so as to allow rotational movement of the bearing member; and
(c) a pin extending outward from each of two opposite sides of the bearing member and transversely from the rod holding member.

4. (Currently Amended) The joint of Claim 3 [[2]], wherein second plate defines a hole passing therethrough and two indents extending outwardly from the hole, wherein the pin of the rod end is pressed into the indents so as to hold the bearing member in a fixed relationship with the second plate and so that the rod holding member can rotate with respect to the center point of the second plate.

Claims 2-12 and 14-20 are allowed.
Claims 1 and 13 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: further to the reasons set forth in the Office action filed on 2/8/2022, the prior art, in particular Kajikawa (JP 2008-75397) does not teach or disclose, alone or in combination, all the elements and features of the claimed invention, including inter alia the position, orientation and arrangement of the claimed joint, including a rod, a plurality of cables, a rod end, a cable attachment device, a plurality of wing members, first, second and third plates, a plurality of cable attachment arms, and wing members having a dimension so that when a cable attached thereto is under tension the corresponding cable centerline intersects the center point, as recited in claim 2, and the all the recited steps of the method of making a joint, including forming the wing members, affixing the rod to a rod end, attaching the cables, securing the rod end to the second plate, securing the wing members to the first, second and third plates, attaching each of the plurality of cable attachment arms to a different one of the wing members and tensioning each of the cables to a preselected tension, as recited in claim 14. It would have been beyond the level of ordinary skill to combine or modify any of cited prior art references of record to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635